Name: Commission Decision No 1563/84/ECSC of 5 June 1984 suspending the application of the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-06-06

 Avis juridique important|31984S1563Commission Decision No 1563/84/ECSC of 5 June 1984 suspending the application of the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain Official Journal L 150 , 06/06/1984 P. 0015 - 0015*****COMMISSION DECISION No 1563/84/ECSC of 5 June 1984 suspending the application of the definitive anti-dumping duty on imports of concrete reinforcing bars originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Articles 12 and 16 thereof, After consultations within the Advisory Committee as provided for under the abovementioned recommendation, Whereas: On 5 November 1983 the Commission initiated an anti-dumping proceeding concerning imports of concrete reinforcing bars originating in Spain; whereas the Commission imposed, by Decision No 295/84/ECSC (3), a definitive anti-dumping duty on those imports; An arrangement has since been concluded between the Community and Spain with respect to trade in steel products including concrete reinforcing bars; In view of this arrangement, the Commission considers it appropriate to suspend the definitive anti-dumping duty, HAS ADOPTED THIS DECISION: Article 1 The application of the definitive anti-dumping duty imposed by Decision No 295/84/ECSC on concrete reinforcing bars originating in Spain is hereby suspended for imports effected from 6 June 1984. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No L 33, 4. 2. 1984, p. 15.